Exhibit 10.6

FORM OF AMENDED AND RESTATED

SECURITY AND INTERCREDITOR AGREEMENT

THIS AMENDED AND RESTATED SECURITY AND INTERCREDITOR AGREEMENT (this
“Security/Intercreditor Agreement”), dated             2011, by and among MIMEDX
GROUP, INC., a corporation under the laws of the State of Florida (“Grantor”),
in favor of Parker H. Petit, in his capacity as collateral agent hereunder (in
such capacity, together with any successor collateral agent, “Collateral Agent”)
for the benefit of the holders of those certain 5% Convertible Senior Secured
Promissory Notes (Series $5.0 Million 2011) (the “Series $5.0 Million 2011
Notes”) in the aggregate principal amount of up to $5.0 Million (each, a
“Holder”), and Parker H. Petit (“Petit”), the holder of that certain Note in the
original principal amount of $3.6 million dated March 31, 2011, issued to Petit
by the Grantor (Petit and each of the Holders being individually referred to
herein as a “Lender,” and, collectively, as “Lenders”), each Holder and Petit
being signatories hereto and, together with Grantor, being sometimes
individually herein called a “Party” and collectively, “the Parties”.

R E C I T A L S

WHEREAS, Grantor has entered into that certain Revolving Secured Line of Credit
Agreement dated March 31, 2011, with Petit (such agreement as it may be amended
or otherwise modified from time to time is referred to herein as the “Prior
Credit Agreement”);

WHEREAS, in connection with Prior Credit Agreement, Grantor and Petit have
entered into that certain Security and Intercreditor Agreement dated March 31,
2011, (herein called the “Prior Security/Intercreditor Agreement”) and the
Parties wish hereby to continue the Prior Security/Intercreditor Agreement as
hereby amended and restated in its entirety;

WHEREAS, in connection with the Series $5.0 Million 2011 Notes issued pursuant
to the Subscription Agreements (“the Subscription Agreements”) executed and
delivered by MiMedx Group, Inc., a corporation under the laws of the State of
Florida, (the “Borrower”), payable to the order of each of the Holders, Borrower
is required to execute and deliver this Security/Intercreditor Agreement;

WHEREAS, the Loan Documents as defined in the Prior Credit Agreement and the
Series $5.0 Million 2011 Notes, all Warrants issued by Borrower to the Holders,
this Security/Intercreditor Agreement, all Uniform Commercial Code financing
statements filed to perfect any security interests granted pursuant to this
Security/Intercreditor Agreement, the Registration Rights Agreements executed by
Borrower in favor of the Holders and any other document evidencing or securing
the obligations under the Series $5.0 Million 2011 Notes are all herein
collectively called the “Loan Documents”;

WHEREAS, the execution and delivery of this Security/Intercreditor Agreement is
required by the Subscription Agreements and certain other Loan Documents; and



--------------------------------------------------------------------------------

WHEREAS, Grantor has determined that the Notes (as hereinafter defined) shall
inure to the benefit of Grantor and that it is in its best interest to execute
this Security/Intercreditor Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:

1. Defined Terms. The following terms shall have the following meanings (such
meanings being equally applicable to both the singular and plural forms of the
terms defined):

“Collateral” shall have the meaning set forth in Section 2 hereof.

“Collateral Agent” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.

“Event of Default” shall have the meaning given to it in the applicable Loan
Document.

“Grantor” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.

“Holder” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.

“Intellectual Property” shall mean any of the following and all rights in,
arising out of, or associated therewith: (a) all United States, international,
and foreign patents and applications therefor (of any kind) and all reissues,
divisions, renewals, extensions, provisionals, continuations, and
continuations-in-part thereof; (b) all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know-how, technology, technical data, customer lists, computer programs and
other computer software, user interfaces, processes and formulae, source code,
object code, algorithms, methodologies, logical data models, physical data
models, architecture, structure, display screens, layouts, development tools,
instructions, templates and marketing materials, designs, all documentation
relating to any and all of the foregoing, and all trade secret rights in and to
any and all of the foregoing; (c) all copyrights, copyrights registrations, and
applications therefor, and all other rights corresponding thereto throughout the
world; (d) all industrial designs and any registrations and applications
therefor throughout the world; (e) all trade names, logos, common law trademarks
and service marks, trademark and service mark registrations, intent-to-use
applications, and other registrations and applications therefor throughout the
world; (f) all databases and data collections and all rights therein throughout
the world; (g) all domain names; and (h) any similar or equivalent rights to any
of the foregoing anywhere in the world, including, without limitation, licenses.

“Lien” shall mean any security interest, mortgage, pledge, hypothecation,
charge, claim, option, right to acquire, adverse interest, assignment, deposit
arrangement, encumbrance, restriction, lien (statutory or other), or preference,
priority, or other Security/Intercreditor Agreement or preferential arrangement
of any kind or nature whatsoever, and the filing of any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

2



--------------------------------------------------------------------------------

“Lender” or “Lenders” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.

“Majority In Interest” means, at any time, Lenders holding more than fifty
percent (50%) of the outstanding principal amount of the Notes at such time.

“Notes” means that certain 5% Convertible Senior Secured Promissory Note dated
March 31, 2011, in the original principal amount of $3.6 Million, as adjusted,
issued by the Grantor to Petit, and those certain 5% Convertible Senior Secured
Promissory Notes (Series $5.0 Million 2011) issued to the Holders.

“Permitted Dispositions” means (i) transfers in the ordinary course of business,
including, without limitation, sales of inventory and products made for sale,
fixtures, furniture, and transfers of worn out, obsolete or surplus equipment;
and (ii) any and all licenses of Intellectual Property from the Grantor to third
parties.

“Permitted Liens” means:

(a) Liens consisting of any license or sublicense of Intellectual Property and
any interest of a licensor under any such license or sublicense; and

(b) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a Lender depository
institution.

“Petit” shall have the meaning set forth in the heading to this
Security/Intercreditor Agreement.

“Prior Credit Agreement” shall have the meaning set forth in the Recitals to
this Security/Intercreditor Agreement.

“Prior Security/Intercreditor Agreement” shall have the meaning set forth in the
Recitals to this Security/Intercreditor Agreement.

“Pro Rata Share” shall have the meaning set forth in Section 5(e) hereof.

“Secured Obligations” means all indebtedness, liabilities and obligations of
Grantor to Lenders, whether now existing or hereafter incurred, pursuant to the
Notes.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Georgia; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Lender’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Georgia, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection of priority and for purposes of definitions related to
such provisions.

 

3



--------------------------------------------------------------------------------

2. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all the Secured Obligations and in order to induce
the Grantor and Lenders to cause the Notes to be issued, Grantor hereby grants
to Collateral Agent, as agent for the Lenders, a first priority security
interest in all patents and other Intellectual Property of the Grantor and its
subsidiaries now owned or hereafter developed or acquired and all accessions to,
substitutions for and replacements, products and proceeds of any of the
foregoing (the “Collateral”), provided that until the Convertible Secured
Promissory Notes in the principal sum of $1,250,000 issued January 5, 2011, in
connection with the acquisition of Surgical Biologics, LLC, are paid in full,
the Collateral shall exclude (i) the patents and other intellectual property
owned by Surgical Biologics, LLC, and (ii) all accessions to, substitutions for
and replacements, products and proceeds thereof.

3. Perfection and Protection of Security Interest.

(a) Perfection of Security Interest. Grantor shall, at its expense, perform all
steps requested by the Collateral Agent at any time to perfect, maintain,
protect, and enforce the Lenders’ Liens, including: (i) executing, delivering
and/or filing of financing or continuation statements, and amendments thereof,
in form and substance reasonably satisfactory to the Lenders; (ii) when an Event
of Default has occurred and is continuing, if requested by the Collateral Agent,
transferring the Collateral as designated by the Collateral Agent; (iii) placing
notations on Grantor’s books of account to disclose the Lenders’ security
interest; and (iv) taking such other steps as are deemed necessary or desirable
by the Collateral Agent to maintain and protect the Lenders’ Liens.

(b) Financing Statements; USPTO Filing(s). Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file: (1) in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all of
the intellectual property of Grantor and its subsidiaries now owned or hereafter
acquired and all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing or words of similar effect (with the proviso
that, until the Convertible Secured Promissory Notes in the principal sum of
$1,250,000 issued January 5, 2011, in connection with the acquisition of
Surgical Biologics, LLC, are paid in full, the Collateral shall exclude (i) the
patents and other intellectual property owned by Surgical Biologics, LLC, and
(ii) all accessions to, substitutions for and replacements, products and
proceeds thereofhe provision that), regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code (the “UCC”) of such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor, and (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates; and (2) any filings with the

 

4



--------------------------------------------------------------------------------

United States Office of Patents and Trademarks (USPTO) as may be necessary or
desirable in the Collateral Agent’s discretion to reflect the security interest
in any patents comprising part of the Collateral. Any such filing, and any
amendment, continuation or termination with respect thereto, shall be made only
with the approval of the Majority In Interest for and on behalf of all of the
Lenders. Each undersigned Lender hereby approves such initial filings with the
USPTO and under the UCC as the Collateral Agent may deem appropriate. Grantor
agrees to furnish any such information to the Lenders promptly upon request. The
Grantor agrees that a carbon, photographic, photostatic, or other reproduction
of this Security/Intercreditor Agreement or of a financing statement is
sufficient as a financing statement.

(c) Confirmation. From time to time, Grantor shall, upon the Collateral Agent’s
request, execute and deliver confirmatory written instruments pledging to the
Lenders the Collateral, but Grantor’s failure to do so shall not affect or limit
any security interest or any other rights of the Lenders in and to the
Collateral with respect to Grantor. Until all Secured Obligations have been
fully satisfied, the security interest granted hereunder shall continue in full
force and effect in all Collateral.

4. Power of Attorney. TO THE EXTENT PERMITTED BY APPLICABLE LAW, GRANTOR AND
EACH OTHER LENDER HEREUNDER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
COLLATERAL AGENT, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE NAME OF
GRANTOR OR IN ITS OWN NAME AS AGENT FOR ITSELF AND THE OTHER SECURED PARTIES, TO
TAKE, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
ANY AND ALL ACTIONS AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH
COLLATERAL AGENT AT ANY TIME AND FROM TIME TO TIME DEEMS NECESSARY TO ACCOMPLISH
THE PURPOSES OF THIS SECUIRTY AGREEMENT AND, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, GRANTOR HEREBY GIVES COLLATERAL AGENT THE POWER AND RIGHT ON
BEHALF OF GRANTOR AND IN ITS OWN NAME TO DO ANY OF THE FOLLOWING AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE TO,
OR THE CONSENT OF, GRANTOR: (a) to endorse the Grantor’s name on any checks,
notes, acceptances, money orders, or other forms of payment or security that
come into the Lenders’ possession; (b) to sign the Grantor’s name on any
invoice, bill of lading, warehouse receipt or other negotiable or non-negotiable
document constituting Collateral, on drafts against customers, on assignments of
accounts, on notices of assignment, financing statements, filings with the
USPTO, and other public records and to file any such financing statements or
other documents by manual or electronic means with or without a signature as
authorized or required by applicable law or filing procedure; (c) to notify the
post office authorities to change the address for delivery of the Grantor’s mail
to an address designated by the Collateral Agent and to receive, open and
dispose of all mail addressed to the Grantor; (d) to send requests for
verification of accounts to customers or account debtors; (e) to complete in the
Grantor’s name or the Lenders’ names, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds thereof;
(f) to file such financing statements with respect to this
Security/Intercreditor Agreement, with or without the Grantor’s signature, or to
file a photocopy of this Security/Intercreditor Agreement in substitution for a
financing statement, as the Collateral Agent may deem appropriate, and to
execute in the

 

5



--------------------------------------------------------------------------------

Grantor’s name such financing statements and amendments thereto and continuation
statements which may require the Grantor’s signature; and (g) to do all things
necessary to carry out the fulfillment of the obligations of the Grantor under
the Notes, the Loan Documents and this Security/Intercreditor Agreement. Grantor
hereby ratifies and approves all acts of such attorney-in-fact. Neither the
Majority In Interest nor the Collateral Agent or other designees or attorneys
will be liable for any acts or omissions or for any error of judgment or mistake
of fact or law except for their willful misconduct.

THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE UNTIL THE SECURED OBLIGATIONS HAVE BEEN FULLY SATISFIED.

5. Intercreditor Provisions.

(a) Rights With Respect to Notes. Upon an Event of Default, the Collateral Agent
with the consent of the Majority in Interest, and subject to this
Security/Intercreditor Agreement, shall have the right to accelerate the
maturity of the Notes and to take and exercise any rights as a secured creditor
with respect to the Collateral under the UCC and this Security/Intercreditor
Agreement. Each Lender hereby agrees that it shall not amend or assign its Loan
Documents without the prior written consent of a Majority In Interest.

(b) Waivers. Waivers granted and other actions taken pursuant to this
Security/Intercreditor Agreement shall be effective as against all Lenders if in
writing executed by the Collateral Agent.

(c) Sharing of Payments and Proceeds. Each Lender shall share pari passu on a
ratable basis equal to its Pro Rata Share (defined below) in all payments from
any source made on any of the Notes, and in the Collateral and any proceeds
therefrom. “Pro Rata Share” shall mean an amount equal to the amount which
results when the total amount of principal that is owing to that Lender is
divided by the aggregate principal owing to all Lenders (expressed as a
percentage). Each Lender agrees that if it shall receive (by whatever means,
including through the exercise of any right of setoff or counterclaim or
otherwise) payment of a proportion of the aggregate amount of principal and
interest due with respect to the Notes that is greater than its Pro Rata Share,
the Lender receiving such proportionately greater payment shall remit to the
other Lenders the amount necessary so that each Lender receives its Pro Rata
Share of such payment.

(d) Amendment. No amendment of any provision of this Security/Intercreditor
Agreement shall in any event be effective unless the same shall be in writing
and signed by a Majority In Interest.

(e) Collateral Agent. Each Lender hereby appoints Parker H. Petit as the
Collateral Agent hereunder, who shall act as a representative of the Lenders to
carry out instructions and directives of the Majority In Interest for purposes
of this Security/Intercreditor Agreement and to have the other responsibility
and authority set forth in this Security/Intercreditor Agreement. The Lenders’
approval of this Security/Intercreditor Agreement shall include confirmation of
the

 

6



--------------------------------------------------------------------------------

authority of the Collateral Agent. Grantor may rely upon the acts of the
Collateral Agent for all purposes permitted hereunder. EACH LENDER HEREBY WAIVES
ANY CONFLICT OF INTEREST OF THE COLLATERAL AGENT ARISING FROM HIS SERVICE AS
COLLATERAL AGENT HEREUNDER AND FROM HIS STATUS AS A LENDER HEREUNDER, and as a
DIRECTOR, CHAIRMAN, CEO AND A MAJOR SHAREHOLDER OF GRANTOR.

The Collateral Agent shall have full power of attorney to act in the name,
place, and stead of the Lenders, and each of them, in all matters in connection
with this Security/Intercreditor Agreement, upon the approval of the Majority In
Interest or as may be specifically provided herein. The Collateral Agent’s
authority to act on behalf of the Lenders includes the power to execute all such
documents, waivers, amendments, and instruments as are approved by the Majority
In Interest or by this Security/Intercreditor Agreement.

The Collateral Agent shall have no duties or obligations except as specifically
set forth in this Security/Intercreditor Agreement. In acting on behalf of the
Majority In Interest, the Collateral Agent may rely upon, and shall be protected
in acting or refraining from acting upon, an opinion or advice of counsel,
certificate of auditors or other certificate, statement, instrument, opinion,
report, notice, request, consent, order, arbitrator’s award, appraisal, bonds,
or other paper or document reasonably believed by them to be genuine and to have
been executed or presented by the proper party or parties. The Collateral Agent
shall not be personally liable to the Majority In Interest for any action taken,
suffered, or omitted by him, except for willful misconduct or gross neglect.

The Collateral Agent and each Lender hereby agree that the Majority In Interest
shall have the full and complete right and authority to give instructions to,
and otherwise direct, the Collateral Agent in respect of the Collateral or any
action with respect to any Collateral. The Collateral Agent shall not have by
reason of this Security/Intercreditor Agreement or any other document a
fiduciary relationship in respect of any Lender.

6. Representations and Warranties. Grantor hereby represents and warrants to the
Lenders that except for the security interest granted under this
Security/Intercreditor Agreement and the Prior Credit Agreement, and Permitted
Liens, Grantor has granted no other security interest in the Collateral that is
still outstanding, and that this Security/Intercreditor Agreement creates a
valid, binding and enforceable Lien and/or security interest in and to the
Collateral hereunder for the benefit of the Lenders.

7. Covenants. Grantor covenants and agrees with the Lenders that from and after
the date of this Security/Intercreditor Agreement and until the Secured
Obligations have been performed and paid in full:

7.1 Further Assurances. At any time and from time to time, upon the written
request of the Collateral Agent, and at the sole expense of Grantor, Grantor
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further actions as the Collateral Agent may
reasonably deem desirable to obtain the full benefit of this
Security/Intercreditor Agreement.

 

7



--------------------------------------------------------------------------------

7.2 Maintenance of Records. Grantor shall keep and maintain at its own cost and
expense satisfactory and complete records of the Collateral. Grantor shall allow
reasonable access to such records upon reasonable notice from Lenders.

7.3 Collateral. The Grantor agrees that it will not, without the prior written
consent of the Collateral Agent, consent to, permit or suffer to occur any sale,
transfer, Lien, or use of any of the Collateral adversely affecting the interest
of the Lenders therein, other than pursuant to Permitted Liens and Permitted
Dispositions.

8. Rights and Remedies Upon Default.

(a) Upon the occurrence and during the continuation of an Event of Default
(subject to the provisions of this Security/Intercreditor Agreement and the Loan
Documents), the Lenders, acting through the Collateral Agent, shall have the
right to take title to, seize, assign, sell, and otherwise dispose of the
Collateral, or any part thereof, either at public or private sale, in lots or in
bulk, for cash, credit or otherwise, with or without representations or
warranties, and upon such terms as shall be reasonable, and any Lender may bid
or become the purchaser at any such sale. If notification to Grantor of any
intended disposition by the Lenders of any of the Collateral is required by
applicable law, such notification will be deemed to have been reasonable and
proper if given at least 20 days prior to such disposition.

(b) If any Event of Default shall occur and be continuing, the Lenders, acting
through the Collateral Agent, may exercise, in addition to all other rights and
remedies granted to them under this Security/Intercreditor Agreement and the
Loan Documents, all rights and remedies of a secured party under the UCC.

(c) Except as specifically provided for herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security/Intercreditor
Agreement or any Collateral.

(d) The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed in the following order of
priorities:

First, to the Collateral Agent in an amount sufficient to pay in full the
reasonable costs of the Collateral Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Collateral Agent in connection
therewith, including, without limitation, reasonable attorneys’ fees;

Second, to the Lenders in the amount of the Pro Rata Share owing to each Lender;
and

Finally, upon payment in full of the Secured Obligations, to Grantor or its
representatives or as a court of competent jurisdiction may direct.

9. Reinstatement. This Security/Intercreditor Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the

 

8



--------------------------------------------------------------------------------

benefit of Lenders or should a receiver or trustee be appointed for all or any
significant part of Grantor’s property and assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

10. Miscellaneous.

10.1 No Waiver; Cumulative Remedies.

(a) Lenders shall not by any act, delay, omission or otherwise be deemed to have
waived any of their respective rights or remedies hereunder, nor shall any
single or partial exercise of any right or remedy hereunder on any one occasion
preclude the further exercise thereof or the exercise of any other right or
remedy.

(b) The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.

(c) None of the terms or provisions of this Security/Intercreditor Agreement may
be waived, altered, modified or amended except as provided herein.

10.2 Termination of this Security/Intercreditor Agreement. This
Security/Intercreditor Agreement shall terminate upon the payment and
performance in full of the Secured Obligations.

10.3 Successor and Assigns. This Security/Intercreditor Agreement shall be
binding upon the successors of Grantor and Lenders and may not be assigned by
any party.

10.4 Governing Law. In all respects, including all matters of construction,
validity and performance, this Security/Intercreditor Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Georgia applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflict of laws.

10.5 Counterparts. This Security/Intercreditor Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

10.6 Titles and Subtitles. The titles of the sections and subsections of this
Security/Intercreditor Agreement are not to be considered in construing this
Security/Intercreditor Agreement.

10.7 Severability. In case any provision of this Security/Intercreditor
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

9



--------------------------------------------------------------------------------

10.8 Agreement is Entire Contract. This Security/Intercreditor Agreement and the
other Loan Documents, constitute the final, complete and exclusive contract
between the parties hereto with respect to the subject matter hereof and no
party shall be liable or bound to the other in any manner by any warranties,
representations, guarantees or covenants except as specifically set forth herein
and in such other documents referred to above. Nothing in this
Security/Intercreditor Agreement, express or implied, is intended to confer upon
any party, other than the parties hereto, and their respective successors and
assigns, any right, remedies, obligations or liabilities under or by reason of
this Security/Intercreditor Agreement, except as expressly provided herein.

[Signatures Contained on the Following Page]

 

10



--------------------------------------------------------------------------------

In Witness Whereof, the undersigned have caused this Security/Intercreditor
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

 

GRANTOR: MiMedx Group, Inc. By:       Michael J. Senken, CFO

[COMPANY SEAL]

COLLATERAL AGENT:

 

(SEAL) Parker H. Petit

LENDER’S COUNTERPART SIGNATURE PAGE TO SECURITY AND INTERCREDITOR AGREEMENT
FOLLOWS



--------------------------------------------------------------------------------

LENDER’S COUNTERPART SIGNATURE PAGE TO

SECURITY AND INTERCREDITOR AGREEMENT

 

LENDER:     Signature for Corporate, Partnership, or other Entity Lender:    
Signature for Individual Lender:         (Print Name of Entity)     (Signature)
By:                                                                       
               Print Name:                           
                                                           Print
Name:                                                                       
Print Title:                                        
                                